Order, Supreme Court, New York County (Elliott Wilk, J.), entered September 25, 1997, which denied plaintiff’s motions to vacate his defaults in opposing defendants’ prior motions to dismiss the complaint, unanimously affirmed, with costs.
Plaintiff fails to demonstrate both a reasonable excuse for the defaults and a meritorious claim, the action being nothing more than an effort to revive claims based upon the same facts alleged in a previously dismissed action (Kliebert v McKoan, 228 AD2d 232, lv denied 89 NY2d 802), but now asserted in the guise of different legal theories (see, Matter of Sud v Sud, 227 AD2d 319; Corto v Lefrak, 203 AD2d 94, lv dismissed 86 NY2d 774; Couri v Westchester Country Club, 186 AD2d 715, lv dismissed and denied 81 NY2d 912). We have considered plaintiffs remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Andrias, JJ.